UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7822


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN HAMILTON, a/k/a Majestick,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:95-cr-00174-1)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Hamilton, Appellant Pro Se.     Gary L. Call, John J.
Frail,   Steven  Loew,  Assistant   United  States  Attorneys,
Charleston, West Virginia; John Lanier File, Assistant United
States Attorney, Beckley, West Virginia; John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Hamilton appeals the district court’s order denying

his     18    U.S.C.    § 3582(c)(2)     (2012)      motion    for       a     sentence

reduction.          We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.         United States v. Hamilton, No. 1:95-cr-00174-1

(S.D.W. Va. Nov. 6, 2015).           We deny Hamilton’s motion to appoint

counsel and dispense with oral argument because the facts and

legal    contentions        are   adequately   presented      in   the       materials

before       this   court   and   argument   would   not   aid     the       decisional

process.



                                                                               AFFIRMED




                                         2